Citation Nr: 1200171	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a residual head injury scar.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



	

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967, to include service in the Republic of Vietnam, from November 9, 1966, to November 5, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating determination of the Atlanta, Georgia, Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a residual head injury scar and a low back disability, relaying a competent account that both conditions stem from an in-service fall in the Republic of Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran has provided a competent account of in- and post-service symptomatology, as well as the current presence of a scar on his head.  Id.  In reaching the latter conclusion, the Board observes that when seeking private medical treatment for his low back disability in January 1991, he reported a history of sustaining trauma due to a fall while serving in the Republic of Vietnam.  Thus, because he was reporting this history while seeking medical care and had no claim pending for VA compensation benefits, the Board finds his account both credible and probative as to the onset of his back disability.

The medical evidence of record also documents his diagnosis with a current low back disability.  These factors taken together are sufficient satisfy the low threshold set to trigger VA's duty to assist the Veteran in the development of his claims by providing an appropriate VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  As he has not been presently been afforded appropriate VA examinations, the Board is without discretion and must remand the Veteran's claims for this purpose.  

Further, the record indicates that VA must make additional efforts to obtain relevant and possibly outstanding service treatment records.  As reflected in his November 2008 claim and July 2009 notice of disagreement, the Veteran maintains that in 1967, while stationed in the Republic of Vietnam, he sustained a fall and consequently was hospitalized for three days.  As such, the Board finds that the National Personnel Records Center (NPRC) must determine whether pertinent, outstanding records of his in-service inpatient care for back disability.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Thus, the Board has no discretion and the claim must the claims to attempt to obtain these records. 

Finally, the record suggests that the Veteran receives regular private treatment for his respective conditions; however, records dated since September 2008 have not been associated with the claims folder.  What is more, while not definitive, a January 1991 private treatment record suggests relevant treatment records generated prior to this date exist, which are not of record.  The law requires that VA make attempts to obtain these likely outstanding records.  Id.  For this reason as well, the Board must remand the claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his residual head injury scar and/or low back symptomatology, to include in-service trauma, in- and post-service symptomatology and any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should contact the Veteran and request an approximation as to the date and location of his claimed in-service hospitalization, while stationed in Saigon, Vietnam.  In the event the Veteran fails to provide the requested information, the RO should undertake appropriate efforts to approximate when, and if, the Veteran was stationed in Saigon, Vietnam, and the military hospital that served this location.  Then, the RO should contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request that it conduct a search for any in-patient/hospitalization records related to the Veteran's treatment following his claimed fall.  Any negative response should be in writing and associated with the claims folder.  

3.  The RO should ask the Veteran to identify all sources of private residual head injury scar and low back treatment and/or hospitalization, prior to January 1991 and since September 2008, to include private physicians M. Bullard, M.D., C. Fredricks, M.D., G. Kadis, M.D., and S. Sherman, M.D., and the private Archbold Medical Center.  The RO should also request the Veteran identify any relevant VA treatment for the claimed conditions, since separation from service.  The RO should undertake appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims file.

4.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any (I) residual head injury scar and (II) low back disability.  The claims file must be made available to, and reviewed by, the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the disability, including noting the Board's finding that the Veteran's report of sustaining trauma to his back in service is both competent and credible.  The examiner must also acknowledge and discuss the Veteran's account of the onset and chronicity of his back symptoms.  

The examiner must diagnose any residual head injury scar and low back disability found to be present.  Then, the examiner must state whether it is as likely as not that any respectively diagnosed condition (I) had its onset in service or (II) is related to the Veteran's military service, to include an in-service fall.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of in-service injury and post-service symptomatology.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

